Citation Nr: 0811109	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-14 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the ending date of October 28, 2004, for entitlement 
to VA educational assistance benefits under the provisions of 
Chapter 30 of Title 38 of the United States Code is correct.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1993 to July 1999.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in August 2007.  This matter was 
originally on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

For the reasons explained in greater detail below, the Board 
finds that this case must again be remanded to allow the RO 
to comply with prior remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In August 2007, the Board remanded the issue on appeal.  At 
that time, the Board noted that there were several 
discrepancies in the evidence of record and instructed the RO 
to obtain an official transcript or other certification from 
the University of Phoenix that lists the specific dates of 
completed coursework and attendance for the veteran from 2004 
and, subsequently, readjudicate the veteran's claim.  

The record reflects that the RO contacted a School Certifying 
Official (SCO) at the University of Phoenix-Online in October 
2007.  Indeed, the October 2007 VA Form 119, Report of 
Contact, notes that the SCO confirmed at that time that the 
veteran's last dates of attendance at the institution were 
from September 30, 2004 to October 28, 2004.  The October 
2007 VA Form 119 also notes that the SCO explained that the 
veteran did enroll in two subsequent terms (from November 11, 
2004 to December 16, 2004 and from December 16, 2004 to 
January 27, 2005) but never attended either of these classes.  
The veteran's claim was readjudicated in October 2007.  

Nonetheless, in the August 2007 Remand, the Board considered 
the discrepancies found in the evidence of record together 
with the veteran's contention that the school was incorrect 
in its assertion that her coursework had ended October 28, 
2004 and concluded that an attempt to obtain official 
documention from the school in the form of an official 
transcript or other certification was warranted.  However, it 
does not appear that the RO has attempted to obtain an 
official transcript or other certification from the 
University of Phoenix that lists the specific dates of 
completed coursework, as instructed by the August 2007 Board 
remand.  The October 2007 VA Form 119 does not sufficiently 
comply with the directives of the remand.   

Although not reflected in the record, the Board recognizes 
that the University of Phoenix-Online may not have the 
authority to provide such official documentation without the 
veteran's prior consent.  Therefore, the Board finds that the 
RO should send correspondence to the veteran asking her to 
provide an official transcript or other certification from 
the University of Phoenix-Online or otherwise provide proper 
consent and authorization to the institution so that it may 
send an official transcript or other certification on behalf 
of the veteran to VA in support of her appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send correspondence to the 
veteran asking her to provide an official 
transcript or other certification from the 
University of Phoenix-Online herself or 
otherwise provide proper authorization to 
the institution so that it may send an 
official transcript or other certification 
for the veteran to VA.  Any documentation 
should reflect the specific dates of 
completed coursework and attendance for 
the veteran at the University of Phoenix-
Online from 2004 to the present.  The 
veteran should also be asked to submit any 
evidence in her possession that pertains 
to her claim in said correspondence.    

2.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to ensure due process.  The 
Board does not intimate a decision, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



